OPINION — AG — ** ANNEXATION — APPROVAL — SCHOOL DISTRICTS ** HOUSE BILL NO. EIGHTY TWO SHOULD BE PRESUMED TO BE VALID AND CONSTITUTIONAL, AND SHOULD BE FOLLOWED BY INTEREST PARTIES. (REQUIRING A DIFFERENT APPROVAL OF AN ANNEXATION IN A CASE WHERE THE TERRITORY TO BE ANNEXED IS WITHIN THE CORPORATE LIMITS OF A CITY OF 200,000 POPULATION OR MORE THAN IN A CASE WHERE THE TERRITORY TO BE ANNEXED IS WITHIN THE CORPORATE LIMITS OF A CITY HAVING A POPULATION OF LESS THAN 200,000, MUNICIPALITY) CITE: 70 O.S. 7-1 [70-7-1] , 70 O.S. 7-101 [70-7-101], ARTICLE V, SECTION 46, ARTICLE V, SECTION 59 (JAMES P. GARRETT)